DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 345 (Fig. 5). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In [0073], “front ramp module 315” and “rear ramp module 322” should be “front lamp module 315” and “rear lamp module 322”, respectively. In [0073], “rear frame 310” should be “rear frame 318”. 
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities: In line 4, the recitation “the first storage” should be “the storage”. In line 5, the recitation “a shelf” should be “each said shelf” or “at least one of the plurality of shelves”. 
Claim 22 is objected to because of the following informalities: In line 1, the recitation “a support bar” should be “each said support bar”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 16-17 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/085964 A1 (Lu) in view of US 9,989,298 B1 (Wantland).
With respect to claim 16: Lu discloses a refrigerator comprising: a storage (wine cabinet body 2) defining a storage space (open cavity 1) therein; a door (“cabinet door” @ [0023]; not numbered in Figs. 1-2) for opening and closing the storage space; and a plurality of shelves (shelves 3) disposed in the first storage space (Fig. 2), wherein a shelf includes: a frame (the not-numbered body of the shelf 3 in Fig. 3; see the annotated image below) having a plurality of support bars (see the annotated image below) for loading a plurality of wine bottles thereon; and an extending rail (movable mechanism 4, includes guide groove 41 and slider 42) for supporting the frame and to extend the frame forwardly from the storage.

    PNG
    media_image1.png
    351
    1115
    media_image1.png
    Greyscale

Lu [0023]-[0033] disclose supplying electrical power to the shelf from a first electrical component/power supply module 5 in the cabinet body 2 to a second electrical component/control panel/lamp set 6 on the shelf 3.
Wantland discloses adjustable powered shelves 156 in a refrigerator 100. The shelves 156 are vertically adjustable on tracks 150/152/154 at the rear wall 138 of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Lu’s shelves 3 to Lu’s cabinet body 2 using Wantland’s tracks 150/152/154 and brackets 260, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to make Lu’s shelves 3 vertically adjustable or removable, in the same way as Wantland’s shelves 156, while retaining the electrically-powered second electrical component 6 and sliding motion of Lu’s shelves 3.
In the combination, it is obvious to put Wantland’s tracks 150/152/154 at the rear wall of Lu’s open cavity 1, and to secure one of Wantland’s brackets 260 to each of Lu’s movable mechanisms 4.
In such a configuration, the brackets 260 make obvious the claimed “shelf bracket”. The brackets 260 meet “detachably mounted in the storage space” as claimed by being detachable from the tracks 150/152/154. In such a configuration, Lu’s movable mechanisms 4 meet “disposed between the frame and the shelf bracket” and “be movable against the shelf bracket” as claimed. 
With respect to claim 17: See Lu Fig. 3 and the annotated image in the rejection of claim 16. The front member of the shelf 3, where the second electrical component 6 is provided, is the claimed “front frame”. The rear member of the shelf 3, opposite to the “front frame”, is the claimed “rear frame”. The two lateral members of the shelf 3, where the movable mechanisms 4 are provided, are the claimed “side frames”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “support bars” identified in the annotated image fixed to the front and rear members of the shelf 3, because the “support bars” extend in the front-and-back direction and are shown at the front and rear members. The “support bars” have to be connected to something, and it is obvious for that something to be the front and rear members of the shelf 3 shown in the figures. 
With respect to claim 26: In Applicant’s Figs. 3-4, the hook bar 324 is at and/or forms the rear member of the shelf 300, and is behind the support bars 330. The Applicant’s specification, at [0078], states that hook bar 324 is inserted and fastened between the rear frame 318 and the support bar 330 to prevent wine bottles from sliding off the rear of the shelf 300.
In Lu Fig. 3, the rear member of the shelf 3 is at the same position as, and appears to be able to function the same as, Applicant’s hook bar 324. The rear member of the shelf 3 extends above the “support bars”, and would preclude a wine bottle from sliding rearwardly off the shelf 3. The rear member of Lu’s shelf 3 meets “hook bar” as claimed.
With respect to claim 27: Lu, as modified, meets claim 27 because the brackets 260 are removable from the tracks 150/152/154, and Lu’s movable mechanisms 4 and shelf 3 are mounted on the brackets 260.
With respect to claim 28: Lu’s wine cabinet lacks “another storage” as claimed. However, Wantland’s refrigerator 100 includes an upper refrigerated fresh food chamber 122 and a lower freezer chamber 124. The chamber 122 has the adjustable shelves 156 therein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lu’s appliance to have a lower freezer chamber, like Wantland’s freezer chamber 124, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to increase the potential uses of the appliance, by providing both refrigerated and frozen storage environments. 
In the combination, the lower freezer chamber makes obvious “another storage having another storage space defined therein below the storage” as claimed. Regarding the claimed independent operation, it is obvious to have the freezer chamber and refrigerated chamber operated independently due to the inherent different storage environment/conditions. IE - the freezer chamber is necessarily held below freezing temperature (32 °F), and the refrigerator chamber is necessarily held above freezing temperature. Due to the different set point temperatures, it is obvious to operate the chambers independently, to thereby maintain the different desired environments. 
With respect to claim 29: See Wantland Figs. 1-2. Wantland does not use the term “drawer” in the specification. However, OFFICIAL NOTICE is taken that one of ordinary skill in the refrigerator art is aware of lower freezer compartments, such as the one in Wantland Figs. 1-2, to be of a drawer configuration. Such drawer configurations 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a drawer in the freezer chamber 124, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make a refrigerator appliance with such a configuration in order to embody the commonly-used “bottom mount refrigerator” configuration. 
With respect to claim 30: Wantland discloses door 126 includes a controller 134 and a user interface panel 136. Panel 136 provides selections for user manipulation of the operation of the refrigerator appliance 100, such as, e.g., interior shelf lighting settings. Panel 136 can include rotary dials, push buttons, and touch pads for user input. Panel 136 can include a display component, such as a digital or analog display device designed to provide operational feedback to a user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lu’s door with Wantland’s controller 134 and panel 136, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.

In the combination, the panel 136 having rotary dials, push buttons, and/or touch pads for user input make obvious the claimed “manipulator”. In the combination, the panel 136 having a display component makes obvious the claimed “display”. 
With respect to claim 31: See Lu Figs. 1-2. Lu does not go into detail about the door. OFFICIAL NOTICE is taken that one of ordinary skill in the art would recognize and find obvious the door in Lu Figs. 1-2 having a perimeter frame surrounding a viewing window that allows a user to see through the door without having to open the door. This enables a user to inspect the contents of the refrigerator while keeping the cooled air sealed in the refrigerated chamber. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the door in Lu Figs. 1-2 with a perimeter frame and a viewing window, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to have such a construction in order to see the wine bottles without having to open the door. 
With respect to claim 32: Wantland discloses door 126 includes a controller 134 and a user interface panel 136. Panel 136 provides selections for user manipulation of the operation of the refrigerator appliance 100, such as, e.g., interior shelf lighting settings. Panel 136 can include rotary dials, push buttons, and touch pads for user input. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lu’s door with Wantland’s controller 134 and panel 136, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide a user of Lu’s appliance controls, inputs, and displays for controlling the operations of the appliance, in the same or similar way as in Wantland’s invention.
In the combination, the panel 136 having rotary dials, push buttons, and/or touch pads for user input make obvious the claimed “manipulator”. 
It has been held that rearranging and/or relocating the essential working parts of an invention involves only routine skill in the art. See Lu Figs. 1-2. One of ordinary skill in the art would find obvious putting the panel 136 on the door frame or window, because there are so few options available. 

Claims 18-21 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/085964 A1 (Lu) in view of US 9,989,298 B1 (Wantland) as applied to claim 17 above, and further in view of KR 10-2011-0034271 A (Kwon).
With respect to claims 18 and 20: Lu Fig. 3 shows the second electrical component 6 at the front edge of the shelf 3. Lu Fig. 2 shows a plurality of the shelves 3 vertically arranged in the open cavity 1. 

Kwon shows light emitting devices at the front and rear edges of a shelf. The front light emitting device 200 emits light below the shelf in a rearward direction (Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have front and rear lights on the shelf 3, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to have two lights in order to provide brighter/greater lighting. The direction of Kwon’s lights makes obvious the claimed direction of lights. 
With respect to claims 19 and 21: OFFICIAL NOTICE is taken that it is known in the refrigerator art to control interior refrigerator chamber lights according to the opening and closing of a door or doors, using one or more sensors or switches that detect the opened/closed state of the door. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the front and rear lights on when the door is opened, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to have the lights on when the door is open in order to help a user see an item for retrieval and/or to locate an open spot to store an item. 
With respect to claims 33 and 34: Wantland discloses door 126 includes a controller 134 and a user interface panel 136. Panel 136 provides selections for user manipulation of the operation of the refrigerator appliance 100, such as, e.g., interior shelf 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lu’s door with Wantland’s controller 134 and panel 136, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide a user of Lu’s appliance controls, inputs, and displays for controlling the operations of the appliance, in the same or similar way as in Wantland’s invention.
In the combination, the panel 136 having rotary dials, push buttons, and/or touch pads for user input make obvious the claimed “manipulator”. Wantland’s disclosure of using panel 136 to control interior shelf lighting makes obvious using the panel 136 to control the front and rear lights applied to Lu’s shelf 3. 

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/085964 A1 (Lu) in view of US 9,989,298 B1 (Wantland) and KR 10-2011-0034271 A (Kwon) as applied to claims 18 and 20 above, and further in view of US 6,951,402 B1 (Copp).
With respect to claims 19 and 21: Copp discloses the use of a door switch 40 and a control unit 20 to illuminate a light when a refrigerator door is opened. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the front and rear lights on when the door is opened, 
One would be motivated to have the lights on when the door is open in order to help a user see an item for retrieval and/or to locate an open spot to store an item. 

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/085964 A1 (Lu) in view of US 9,989,298 B1 (Wantland) and KR 10-2011-0034271 A (Kwon) as applied to claim 20 above, and further in view of US 6,454,108 B1 (Gerard).
With respect to claims 23-25: Lu remains silent as to the material or materials comprising the shelf 3. 
Gerard discloses a rack 10 for holding wine bottles, analogously to Lu’s shelf 3. The rack 10 includes a frame 12 and rods 26/27. Gerard Col. 2 teaches the frame 12 and rods 26/27 may be constructed of wood, metal, plastic, fiberglass or other composites, or any combination thereof. Wood is disclosed as preferred. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make Lu’s shelf 3 using the materials/construction disclosed by Gerard, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Gerard Col. 2 teaching the frame 12 and rods 26/27 both made of wood makes obvious the configurations of claims 23 and 25. Making the rods 26/27 from plastic makes obvious the configuration of claim 24. 

22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/085964 A1 (Lu) in view of US 9,989,298 B1 (Wantland) as applied to claim 16 above, and further in view of US 2,568,153 (Hickman) and US 4,341,314 (Feuerstein).
With respect to claim 22: See Lu Fig. 3. While Lu does not go into detail about the configuration of the support bars, it appears that the support bars are not flat or horizontal on the top thereof. 
Hickman Figs. 1 and 8 show that it is known in the refrigerator shelf art to have crossbars 10 in the shape of an inverted V, such that the crossbar 10 defines downwardly inclined faces on both sides thereof, wherein each downwardly inclined face extends in a longitudinal direction of the crossbar 10. 
Feuerstein discloses a stop device 1 that is configured to prevent a wine bottle from moving on a refrigerator shelf. The “inclined side wall portions 14 and 16” that incline at a predetermined angle and intersect at an apex to provide container contact surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the support bars of Lu’s shelf with inclined faces (similarly to Hickman’s inverted-V crossbars 10 in Fig. 8 and the shape of Feuerstein’s inclined side wall portions 14 and 16), as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because 1) Hickman shows it is a known shape for the cross member of a refrigerator shelf, and 2) Feuerstein shows the shape is suitable for abutting bottles (like the wine bottles on Lu’s shelf 3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.